Citation Nr: 9933521	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  92-00 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to January 
1987.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of October 1991, 
from the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's service medical records are not available.

3.  The most recent statement of the veteran indicates that 
he did not receive treatment for a psychiatric disorder 
during his active service.

4.  The veteran's first reported treatment for a psychiatric 
disorder occurred in March 1987.  Medical records show no 
further treatment until December 1988.

5.  The veteran's first psychiatric hospitalization occurred 
in December 1988.

6.  The veteran's current psychiatric disorder did not 
manifest itself to a compensable degree within one year of 
the his separation from service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained and which have not already been associated 
with his claims folder are available.  The Board accordingly 
finds that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

Service connection may be established for a disease or injury 
incurred in or aggravated by service, resulting in a current 
disability.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (1999).  Service connection may be established 
for a chronic disease manifested to a compensable degree 
within a presumptive period following separation from 
service.  38 C.F.R. §§ 3.307, 3.309 (1999).  Psychoses are a 
chronic disease with a presumptive period of one year.  38 
C.F.R. §§ 3.307, 3.309 (1999). 

A review of the medical evidence of record indicates that the 
veteran's active duty service medical records are not 
contained within the claims folder.  It appears that the RO 
has made several attempts to retrieve them without success.  
A VA hospital emergency room record, dated March 7, 1987, 
show the veteran was seen for a complaint of insomnia.  He 
gave a history of early onset insomnia and restlessness for a 
period of two months.  It was noted that he had recently left 
the military, was unemployed, and was due to start studying 
soon.  Objective evaluation showed no reports of 
hallucinations, no self harm behavior, no aggressive 
behavior.  He was in full contact with reality with clear 
sensorium and oriented time three.  He had superficial 
insight, and good judgement.  The diagnosis was rule out 
adjustment disorder with anxious mood.  He was given Restoril 
for insomnia.  A search of VA records showed no mental 
hygiene clinic records dated between January 1987 and January 
1988.

Private treatment records, dated in December 1988 show the 
veteran hospitalized after smashing a window on a family 
members car, and displaying paranoid behavior.  A history was 
given of paranoid type ideas and isolation from his family 
following his discharge from service in January 1987.  He 
reported no prior hospitalizations for mental illness, but 
reported previous treatment involving psychotherapy, 
antipsychotics, and group therapy.  Private treatment records 
show hospitalizations in July and October of 1989, and August 
1990.  He was diagnosed with schizophrenia, paranoid type.

A VA hospital summary shows an admission from April 4-8, 
1990.  He requested hospitalization due to poor tolerance to 
stress, feelings of loneliness and sensation of going to 
pieces.  On admission speech was irrelevant.  He was not 
hallucinating, but presented grandiose and delusional ideas.  
He had poor judgement and no insight.  He began to improved 
mildly and slowly and after four days asked for discharge 
against medical advice.  He was given an irregular discharge.  
VA outpatient treatment clinic reports show continued 
treatment for schizophrenia from April 1990 to June 1991.

A statement from a private physician, Dr. Alonso, dated in 
April 1992, shows that the veteran was first seen by him in 
August 1990, and that he already had a diagnosis of 
schizophrenia at that time.  He gave a history that his 
symptoms had started in 1986 while he was on active duty.  He 
reported paranoia and auditory hallucinations at that time.  
Dr. Alonso noted continued treatment with periodic 
exacerbations requiring hospitalizations and adjustments to 
the veteran's anti-psychotic medications.

The Board notes the veteran's and his mother's testimony at 
his personal hearing, conducted in June 1992.  He reported 
that on several occasions he went to the hospital in Ft. 
Hood, Texas in 1986 on sick call complaining of insomnia, 
restlessness, and anxiety.  He reported that on one occasion 
they gave him Valium.  He stated that he had been under a lot 
of pressure during his service.  He reported feeling 
persecuted and losing sleep during service.  He reported that 
after separation he fled Texas because he believed he was 
being persecuted by Federal Agencies.  He reported that he 
abandoned his car and his apartment there and that when he 
returned to Puerto Rico the only things he had were the 
clothes he was wearing.  He stated that his first post-
service treatment occurred in March 1987 and that he received 
no further treatment until his hospitalization in December 
1988.  He testified that family members had attempted to 
convince him to seek treatment at the VA hospital in 1987 but 
that he had resisted this.

The veteran's mother stated that she was in contact with the 
veteran on a weekly basis during his service and that she 
noticed a change in him.  She reported that he told her he 
was being persecuted and that she noticed in his voice and by 
the things that he said that he was sick.  She stated that 
towards the end of his tour he would not go out anymore 
because he felt he was being followed.  She reported that 
each year he came home to visit and that the last year he 
seemed strange, and that he wasn't funny anymore.  She stated 
that when he returned from service he did not tell anyone he 
was coming, he just showed up and was standing outside her 
sister's gate at 5:00 A.M.  He had left all his belongings 
and his car in Texas.  She reported that the veteran had kept 
saying that Federal Agents were out to get him, that they 
wanted to kill him.  His brother had to go back there to 
retrieve his belongings, and he asked what was going on 
regarding the veteran's statements.  He was told everything 
was fine.  She stated that he would lock himself up in a room 
and isolate himself from others.  He refused to eat and 
started to get very thin.  He didn't shave anymore.  He 
refused to see the doctor.  She stated that she went to VA 
with his brother to seek help, but she was told that they had 
no way of coming to the house to pick him up because patients 
had to report there voluntarily.  She said they then waited 
to see if he would get better, but he got worse.  Eventually 
they went to a judge who sent some policemen to get him out 
of the house.

In July 1992 the RO received a reply from NPRC which 
indicated that no medical records had been found and that the 
veteran's file had been flagged for any additional medical 
records to be sent to the RO.  In January 1995 the veteran 
submitted a statement which indicated that he had received 
outpatient treatment at the main Psychiatric Clinic at Ft. 
Hood, Texas from the spring of 1985 to January 1987.  In 
August 1995 the RO received a response from NPRC which 
indicated that a search of Ft. Hood outpatient treatment 
records for 1987 was negative.  Although the NPRC does not 
appear to have searched records prior to 1987 from Ft. Hood, 
as had been requested by the RO, this does not seem to be 
material any longer, as the veteran submitted a statement in 
June 1996 indicated that he never received outpatient 
treatment from 1983 to 1987 at Ft. Hood, Texas.  

As noted above, in order for a grant of service connection 
based on the presumptive period for chronic diseases, the 
disease must have manifested to a compensable degree within a 
presumptive period following separation from service, in this 
case within one year.  Although the record contains no 
service medical records, the veteran has stated that he 
received no outpatient treatment at Ft. Hood during his 
service.  This statement, rendered in June 1996 contradicts 
earlier claims he had made regarding treatment there.  During 
his first post-service treatment for insomnia, in March 1987, 
he gave no history of treatment in service.  He also gave no 
history of inservice treatment during his initial 
hospitalizations in December 1988, and in 1989.  At that time 
he reported symptomatology which began in 1987.

Although the veteran's, and his mother's, testimony is 
compelling, there remains no objective evidence of treatment 
or diagnosis of a chronic acquired psychiatric disorder until 
December 1988.  Although on hospital admission in December 
1988 he reported previous treatment involving psychotherapy, 
antipsychotics, and group therapy, no details of this claimed 
treatment have been provided which would enable a search for 
records.  Although hearing testimony was given to the effect 
that the veteran's symptomatology began during the final year 
of his service, and worsened upon his return to Puerto Rico, 
the Board does not find that this testimony alone, is 
sufficient to indicate that the veteran's mental disorder was 
manifested to a compensable degree within one year of his 
discharge from service, or that it originated during his 
active service.  As there is no competent medical opinion or 
evidence which indicates that the veteran's mental disorder 
had its origins in service or was manifested to a degree of 
10 percent or more within one year of his discharge, the 
claim for service connection must be denied.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

